Citation Nr: 0833936	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  07-25 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1987 to April 
1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.


FINDINGS OF FACT

1.  The veteran does not have a left ear hearing loss 
disability for purposes of establishing entitlement to 
service connection.

2.  Right ear hearing loss was not manifested in service or 
within one year of service discharge, and the preponderance 
of medical evidence is against the finding that the veteran's 
current right ear hearing loss disability is etiologically 
related to his active service, to include in-service noise 
exposure.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309(a), 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a 'service connection' claim. As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. Upon receipt of an application for 'service 
connection,' therefore, the Department of Veterans Affairs 
(VA) is required to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.


VA satisfied its duty to notify by means of a November 2006 
letter from the AOJ to the appellant, prior to the February 
2007 adjudication of his claim.  This letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence pertaining to the claim.  The veteran was also 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date in the event 
of award of the benefit sought.

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA treatment records, 
and the January 2007 VA examination report.  Additionally, 
the claims file contains the veteran's statements in support 
of his claim.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  Thus, based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.

Service Connection for Hearing Loss

The veteran has claimed service connection for bilateral 
hearing loss, which he believes resulted from his exposure to 
jet engine noises during service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and an 
organic disease of the neurological system (including 
sensorineural hearing loss) becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §3.102 (2007).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).


The veteran does not have a left ear hearing disability for 
purposes of establishing service connection.  The puretone 
thresholds for the veteran's left ear were as follows: 25, 
25, 20, 25, and 30 decibels, for an average threshold of 25 
decibels.  The speech recognition score for the left ear was 
98 percent.  Neither the puretone nor the speech recognition 
findings satisfy the criteria of 38 C.F.R. § 3.385.  In the 
absence of a current hearing disability, service connection 
for a left ear hearing loss disability cannot be established.

With respect to the right ear, VA concedes acoustic trauma, 
as the veteran's DD Form 214 reflects that he was a 
maintenance system analysis specialist for three years and 
ten months in the Air Force.  There is also evidence of 
current right ear hearing loss of VA purposes under 38 C.F.R. 
§ 3.385.  Specifically, on VA examination in January 2007, 
the veteran had puretone thresholds for the right ear were as 
follows: 35, 30, 25, 30, and 30 decibels, for an average of 
28.75 decibels.  Hearing loss is found in the right ear 
because at least three of these frequencies is at 26 decibels 
or greater.

Service treatment records from the veteran's active service 
do not contain any findings of complaints, treatment, or 
diagnosis of right ear hearing loss.  Further, at his March 
1991 service discharge examination, the veteran had puretone 
thresholds for the right ear were as follows: 10, 0, 10, 0, 
and 10 decibels, for an average of 6 decibels.  The first 
clear post-service medical evidence of hearing loss is 
therefore not documented until the January 2007 VA 
examination, which is over 15 years post service.  

As such, the Board finds that there is no evidence of hearing 
loss for VA purposes shown in service or within one year of 
service discharge.  The threshold question therefore is 
whether there is sufficient medical evidence to establish an 
etiological link between the veteran's current right ear 
hearing loss and his active service, to include noise 
exposure in service.  The medical evidence preponderates 
against this aspect of the veteran's claim.


The only etiology opinion of record appears in the January 
2007 VA audio examination report.  The examiner noted that 
audiograms from April 1987 and March 1991 reflect normal 
hearing from 500 to 6000 Hertz bilaterally on entrance into 
and separation from service. The veteran reported noise 
exposure from jet engines and no significant noise exposure 
as a civilian.  The examiner performed a physical evaluation 
and conducted audiological testing, the results of which are 
discussed in the examination report.

The examiner concluded that it is not likely that the 
veteran's right ear hearing loss is related to his military 
service.  The examiner noted that exposure to either impulse 
sounds or continuous exposure can cause a temporary threshold 
shift that disappears in 16 to 48 hours after exposure to 
loud noise.  He stated that impulse sounds may also damage 
the structure of the inner ear resulting in an immediate 
hearing loss.  Continuous exposure to loud noise can also 
damage the structure of the hair cells resulting in hearing 
loss.  If the hearing does not recover completely from a 
temporary threshold shift, a permanent hearing loss exists.  
The examiner further stated that, since the damage is done 
when exposed to noise, a normal audiogram subsequent to the 
noise exposure would verify that the hearing had recovered.  

The Board finds this opinion to be highly probative to the 
issue at hand, as it was offered by a licensed audiologist 
who possesses the necessary medical education, training, and 
expertise to review the veteran's medical history and render 
an etiology opinion.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In addition, the audiologist's opinion 
thoroughly explains the reasoning behind his conclusion and 
accounts for the relevant medical history.

With respect to the veteran's own contentions regarding the 
etiology of his current right ear hearing disability, a 
layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997). See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu, supra..  Consequently, the 
veteran's lay assertions of medical diagnosis or etiology 
cannot constitute evidence upon which to grant the claim for 
service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).

In short, the Board finds that the veteran does not have a 
current left ear hearing loss disability for purposes of 
establishing entitlement to service connection benefits.  The 
Board also finds no medical evidence of record in support of 
the veteran's contentions with respect to the right ear 
hearing loss.  Without such a nexus, the veteran's claim must 
fail.  As the preponderance of the evidence is against the 
veteran's claim, the benefit-of-the-doubt rule does not 
apply, and the veteran's claim of entitlement to service 
connection for bilateral hearing loss, both on direct and 
presumptive bases, must be denied.  See 38 U.S.C.A §5107 
(West 2002 & Supp. 2007).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


